DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunukumbure et al. (hereinafter Hunukumbure)(US 2020/0267686) in view of Siomina et al. (hereinafter Siomina)(2020/0092737).
Regarding claim 1, Hunukumbere teaches a method for performing positioning by a user equipment (UE). the method comprising: receiving configuration information about a positioning reference signal (PRS) including 5subcarrier spacing information to be applied then the PRS is transmitted in each cell: receiving the PRS from each cell based on the subcarrier spacing information: and measuring a reference signal time difference (RSTD) based on the received PRS(P[0092]; also Fig. 8; P[0018], transmitting PRS; configured to operate with subframe spacing; P[0047], time difference of arrival); receiving reference information as a criterion for measuring the RSTD(P[0047]). 
  

 However, Siomina teaches in an analogous art  receiving reference information as criterion for measuring a reference signal time difference (RSTD), and measuring the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have system wherein the reference information includes subcarrier spacing information and system frame number (SFN) information for transmitting the PRS  in order to have flexibility in PRS positioning.
Regarding claim 2, Hunukumbere teaches the method of claim I, wherein in the subcarrier spacing information. subcanier spacing is 10set to one value of 15, 30, 60, or 120 kHz for each cell(table 1).  
Claims 6-7, 11-12 are rejected for the same reason as set forth in claims 1-3, 1-3 respectively. 
Claim  4-5, 9-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunukumbure et al. (hereinafter Hunukumbure)(US 2020/0267686) in view of Siomina et al. (hereinafter Siomina)(2020/0092737) and Zhang et al. (hereinafter Zhang)(WO 2019/114710),

Regarding claim 5, Hunukumbere teaches the method of claim 4, wherein in the subcarrier spacing information included in the 20reference information, subcarrier spacing is set to one value of 15, 30, 60. or 120 kHz, and slot offset information is set for each subcarrier spacing value (table 1).  
Claims 9, 10, 14-15 are rejected for the same reason as set forth in claims 4-5, 4-5 respectively.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647